Case 1:15-bk-14312         Doc 103      Filed 08/26/19 Entered 08/26/19 14:27:42                 Desc Main
                                        Document Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION DIVISION


 IN RE:                                                       CASE NO. 15-14312
                                                              CHAPTER 13
 TARYN L. PARSONS
                                                              JUDGE JEFFERY P. HOPKINS

          DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


 Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
 files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
 below has been paid in full.

 Name of Creditor: SN SERVICING CORPORATION



 Final Cure Amount

 Court   Account                                  Claim               Claim               Amount
 Claim # Number                                   Asserted            Allowed             Paid

    13     8135                                   $7,743.20           $7,743.20           $7,743.20

 Total Amount Paid by Trustee                                                             $7,743.20


 Monthly Ongoing Mortgage Payment

 Mortgage is Paid:

  X Through the Chapter 13 Conduit                           Direct by the Debtor



 Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
 Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
 Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
 has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
 otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

 The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
 remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
 holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

 See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:15-bk-14312         Doc 103     Filed 08/26/19 Entered 08/26/19 14:27:42                 Desc Main
                                       Document Page 2 of 3


                                                                                      CASE NO. 15-14312


                                     CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
 on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
 email address registered with the court and

     by ordinary U.S. Mail on August 26, 2019 addressed to:

 TARYN L. PARSONS, 3460 JESSUP ROAD, CINCINNATI, OH 45239


 SN SERVICING CORPORATION, 323 5TH STREET, EUREKA, CA 95501


                                                            /s/ MARGARET A BURKS, TRUSTEE
                                                                MARGARET A BURKS, TRUSTEE
                                                                CHAPTER 13 TRUSTEE
                                                                600 VINE, SUITE 2200
                                                                CINCINNATI, OH 45202
Case 1:15-bk-14312        Doc 103      Filed 08/26/19 Entered 08/26/19 14:27:42               Desc Main
                                       Document Page 3 of 3


     CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

    In addition to paying the pre-petition mortgage arrearage claim(s) totaling $7,743.20 to SN Servicing
 Corporation, the Trustee also paid post-petition payments as follows:


      $839.65 for the months of AUGUST 2016-JANUARY 2017 subtotaling $5,037.90;


      $833.53 for the months of FEBRUARY 2017-NOVEMBER 2017 subtotaling $8,335.30;


      $833.14 for the months of DECEMBER 2017-MARCH 2018 subtotaling $3,332.56;


      $885.87 for the months of APRIL 2018-APRIL 2019 subtotaling $11,516.31;


      $841.75 for the months of MAY 2019 - AUGUST 2019 subtotaling $3,367.00.

    Debtor(s) must resume the regular mortgage payment beginning with the September 2019 mortgage
 payment.
